Title: [Diary entry: 3 August 1785]
From: Washington, George
To: 

Wednesday 3d. Wind at No. West & tolerably pleasant with appearances of Rain, without any falling. Having provided Canoes and being joined by Mr. Rumsay the principal Manager, & Mr. Stewart an Assistant to him, in carrying on the Works, we proceeded to examine the falls; and beginning at the head of them went through the whole by water, and continued from the foot of them to the Great fall. After which, returning back to a Spring on the Maryland Side between the

Seneca & Great Falls, we partook (about 5 O’clock) of another cold Collation which a Colo. Orme, a Mr. Turner & others of the Neighbourhood, had provided and returned back by the way of Mr. Bealls Mill to our old Quarters at Mr. Goldsboroughs. The distance as estimated 8 Miles. The Water through these Falls is of sufficient depth for good Navigation; and as formidable as I had conceived them to be; but by no means impracticable. The principal difficulties lye in rocks which occasion a crooked passage. These once removed, renders the passage safe without the aid of Locks & may be effected for the Sum mentioned in Mr. Jno. Ballendine’s estimate (the largest extant) but in a different manner than that proposed by him. It appearing to me, and was so, unanimously determined by the Board of Directors, that a channel through the bed of the river in a strait direction, and as much in the course of the currant as may be, without a grt. increase of labour & expence, would be preferable to that through the Gut which was the choice of Mr. Ballendine for a Canal with Locks—the last of which we thought unnecessary, & the first more expensive in the first instance, besides being liable to many inconveniences which the other is not, as it would, probably be frequently choaked with drift wood—Ice—and other rubbish which would be thrown therein through the several inlets already made by the rapidity of the currts. in freshes and others which probably would be made thereby; whereas a navigation through the bed of the river when once made will, in all probability, remain forever, as the currt. here will rather clear, than contribute to choak, the passage. It is true, no track path can be had in a navigation thus ordered, nor does there appear a necessity for it. Tracking, constitutes a large part of Mr. Ballendines estimate—The want of which, in the rapid parts of the river, (if Mr. Rumseys plan for working Boats against stream by the force of Mechanical powers should fail) may be supplied by chains buoyed up to haul by which would be equally easy, more certain, and less dangerous than setting up with Poles—whilst track paths, it is apprehended can not be made to stand, and may endanger the Banks if the Wood is stripped from them, which is their present security against washing. The distance between the Seneca & Great Falls, is about 5 Miles; and except in one place within ¾ of a Mile of the latter, the navigation now is, or easily may be made, very good; and at this place, the obstruction arises from the shallowness of the Water. Boats may go almost to the Spout with safety. To the place

where the water passes when the river is full it is quite easy & safe to descend to, being in a Cove of still Water.